Title: From Thomas Jefferson to James Monroe, 11 July 1790
From: Jefferson, Thomas
To: Monroe, James



Dear Sir
New York July 11. 1790.

I wrote you last on the 20th. of June. The bill for removing the federal government to Philadelphia for 10. years and then to Georgetown has at length past both houses. The offices are to be removed before the 1st. of December. I presume it will be done during the President’s trip to Virginia, which will be in September and October. I hope to set out for Virginia about the 1st. of September and to pass three or four weeks at Monticello.—Congress will now probably proceed in better humour to funding the public debt. This measure will secure to us the credit we now hold at Amsterdam, where our European paper is above par, which is the case of no other nation. Our business is to have great credit and to use it little. Whatever enables us to go to war, secures our peace. At present it is essential to let both Spain and England see that we are in a condition for war, for a number of collateral circumstances now render it probable that they will be in that condition. Our object is to feed, and theirs to fight. If we are not forced by England, we shall have a gainful time of it.—A vessel from Gibraltar of the 10th. of June tells us O’Hara was busily fortifying and providing there, and that the English Consuls in the Spanish ports on the Mediterranean had recieved orders to dispatch all their vessels from those ports immediately. The Captain saw 15. Spanish ships of war going to Cadiz. It is said that Arnold is at Detroit reviewing the militia there. Other symptoms indicate a general design on all Louisiana and the two Floridas. What a tremendous position would success in these objects place us in! Embraced from the St. Croix to the St. Mary’s on one side by their possessions, on the other by their fleet, we need not hesitate to say that they would soon find means to unite to them all the territory covered by the ramifications of the Missisipi.—Mrs. Monroe’s friends were well three or four days ago. We are all disappointed at her not coming here. Present me to her affectionately and accept yourself assurances of the sincere esteem of Dr. Sir Your friend & servt.,

Th: Jefferson

